Citation Nr: 9917698	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-15 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to accrued benefits.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1963 to February 
1986.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, dated in February 1995.  That decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  It also denied entitlement 
to accrued benefits.

The appellant's appeal for entitlement to service connection 
for the cause of the veteran's death was denied by the Board 
of Veterans' Appeals (Board) in October 1997.  The 
adjudication of the issue of entitlement to accrued benefits 
was stayed pending the outcome of an appeal in the case of 
Jones v. West.  The Court of Appeals for the Federal Circuit 
issued a decision in that case in February 1998.  See Jones 
v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The appellant's 
case has again been forwarded to the Board for appellate 
review of the issue of entitlement to accrued benefits.



FINDINGS OF FACT

1.  The veteran died on November [redacted], 1994.

2.  There was no claim pending at the time of the veteran's 
death and the veteran was not entitled to unpaid benefits 
under an existing rating or decision.



CONCLUSION OF LAW

The claim for accrued benefits lacks legal merit.  38 
U.S.C.A. §§ 5107, 5121 (West 1991); 38 C.F.R. § 3.1000 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5121, the appellant is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See  38 U.S.C.A. § 5121 (West 1991); 38 
C.F.R. § 3.1000 (1998).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision.  Jones, 136 F.3d 
at 1299.

The appellant has not contended that the veteran had a 
pending claim or that he had been awarded unpaid benefits.  
She has asserted that his service connected left ankle 
disability had increased in severity prior to his death, and 
that he was entitled to a compensable evaluation for his 
service connected hypertension.

Review of the veteran's claims folder reveals that at the 
time of his death there was no pending formal or informal 
claim for any benefit.  Under the provisions of 38 C.F.R. 
§ 3.157 (1998), certain records of examination, 
hospitalization or treatment can constitute an informal claim 
for increased evaluation.  However, in this case, there was 
no record of examination, hospitalization, or treatment for 
the left ankle disability or hypertension subsequent to the 
September 1986 rating decision that granted service 
connection for those conditions and evaluated them as 
noncompensable.  There is also no evidence that the veteran 
had been awarded benefits that remained unpaid.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) held that in a case where the law, rather than the 
facts, are dispositive of the claim, the claim should be 
denied because of lack of legal merit or entitlement under 
the law.  In the instant appeal, the facts are not in 
dispute, and the law is dispositive.  Entitlement to accrued 
benefits is, accordingly, denied because the claim lacks 
legal merit.


ORDER

Entitlement to accrued benefits is denied.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

